1
2
3
4
5                                                                                  JS-6
6
7
                            UNITED STATES DISTRICT COURT
8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9                                      WESTERN DIVISION
10
     UNITED STATES OF AMERICA,                      No. CV 18-05874-JFW (MAAx)
11
                 Plaintiff,
12                                                  CONSENT JUDGMENT OF
                        v.
13                                                  FORFEITURE
     $53,300.00 IN U.S. CURRENCY,
14
                 Defendant.
15
16   OCZAVIA PITTMAN,
17                Claimant.
18
19         Plaintiff and Claimant Oczavia Pittman (“Pittman”) have made a stipulated
20   request for the entry of this Consent Judgment, resolving this action in its entirety.
21         The Court, having considered the stipulation of the parties, and good cause
22   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
23         1.     This Court has jurisdiction over the parties and the subject matter of this
24   action.
25         2.     The government has given and published notice of this action as required by
26   law, including Supplemental Rule G for Admiralty or Maritime Claims and Asset
27   Forfeiture Actions, Federal Rules of Civil Procedure, and the Local Rules of this Court.
28   All potential claimants to the defendant $53,300.00 in U.S. Currency (“defendant
1    currency”) other than Pittman are deemed to have admitted the allegations of the
2    Complaint. The allegations set out in the Complaint are sufficient to establish a basis
3    for forfeiture.
4           3.     The United States of America shall have judgment as to $49,500.00 of the
5    defendant currency and all interest earned on the entirety of the defendant currency since
6    seizure, and no other person or entity shall have any right, title or interest therein. The
7    United States is ordered to dispose of said funds in accordance with law.
8           4.     $3,800.00 of the defendant currency, without interest, shall be returned to
9    Pittman through his counsel. The United States Marshals Service shall release said
10   funds by wire transfer to Pittman’s counsel, who shall provide the information necessary
11   to make the wire transfer (including bank account and routing information) forthwith.
12   Pittman and his attorney shall provide any and all information, including personal
13   identifiers, needed to process the return of these funds according to federal law. The
14   United States Marshals Service shall make the transfer within 60 days of the entry of this
15   judgment or its receipt of the necessary information, whichever is later.
16          5.     The Court finds that there was reasonable cause for the seizure of the
17   defendant currency and institution of these proceedings. This consent judgment shall be
18   construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
19          6.     Each of the parties shall bear its own fees and costs in connection with the
20   seizure, retention and return of the defendant currency.
21
22   Dated: October 11, 2018
                                      THE HONORABLE JOHN F. WALTER
23
                                      UNITED STATES DISTRICT JUDGE
24
     Presented by:
25
           /s/
26   KATHARINE SCHONBACHLER
27   Assistant United States Attorney

28
                                                   2
